Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
a) None of the prior art of record, whether taken alone or in any combination, discloses or suggests a method that includes providing a metal charge, melting the charge in an electric arc furnace, tapping a molten metal bath from the furnace and refining it in a ladle, and atomizing the bath into metal powders by pouring the bath from the ladle into an atomizer that comprises two closed chambers, one vertically on the other, and a tundish, all in a manner as defined in claim 14 as amended.
b) Applicant’s amendment filed January 14, 2022 clearly overcomes all prior rejections under 35 USC 102(b) and removes any potential concerns under 35 USC 102 (d) or (f).
c) With respect to the prior rejection under 35 USC 102(a), the examiner acknowledges that the specification as filed enables the production of certain metal powders other than Al and Ti.  The examiner interprets page 24, lines 6-10 of the specification as disclosing certain specific metal powders that can be produced by the claimed method, but is not exclusive to producing those specific powders.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additional Prior Art
The prior art cited by Applicant on the attached PTO-SB/08 form has been fully considered, but is not seen as disclosing or rendering obvious any of the instant claims.  It is noted that JP 54-139870 and WO 2016/013498 (both cited in the Chinese Office Action) were previously considered and found not relevant to the claims.  Zeng et al. (US 2021/0164090), cited on the attached PTO-892 form, is of interest.  Zeng discloses atomizing metal formed in an electric furnace, and refers to two chambers (see Zeng para. [0122-0124].  However, the two chambers in Zeng are clearly a smelting chamber and an atomizing chamber, i.e. Zeng does not employ an atomizer comprising two chambers as required by the instant claims.

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        March 2, 2022